MEMORANDUM **
Fei Chen, a native and citizen of China, petitions this Court for review of a Board of Immigration Appeals (“BIA”) decision affirming an Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of relief from removal. We have jurisdiction under 8 U.S.C. § 1252 and deny the petition. Where, as here, the BIA affirms the decision of the IJ and cites to its decision in Matter of Burbano, 20 I. & N. Dec. 872 (BIA 1994), the BIA adopts the IJ’s decision in its entirety and we review the IJ’s decision as the BIA’s. Abebe v. Gonzales, 432 F.3d 1037, 1040-41 (9th Cir.2005) (en banc).
The record is not such as permits us to conclude that we are compelled to reverse the IJ’s adverse credibility finding. Given the totality of circumstances, including Chen’s unpersuasive explanation that he simply forgot to mention being beaten in his asylum application, his inability to describe in any detail what he saw at the registered church that he pui’portedly attended, and his unexplained failure to corroborate his account with testimony from the local pastor or his uncle in Hawaii, we conclude that there was sufficient evidence in the record to sustain the adverse credibility finding.
Chen’s due process argument fails for lack of a showing of prejudice. Colmenar v. I.N.S., 210 F.3d 967, 971 (9th Cir.2000). Because the IJ’s adverse credibility ruling was supported by substantial evidence in the record, we do not reach Chen’s challenge to the agency’s alternative ruling that Chen failed to establish past persecution or a well-founded fear of persecution.
For these reasons, we deny the petition for review.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.